i          i        i                                                               i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00812-CV

                                         Antioco CANALES,
                                              Appellant

                                                  v.

                           Jesus Maria ALVAREZ and Victor Canales, Sr.,
                                           Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-08-146
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 17, 2008

DISMISSED FOR LACK OF JURISDICTION

           In his notice of appeal, appellant states that he seeks to appeal a “judgment denying

Temporary Restraining Order.” However, the clerk’s record does not contain a signed order denying

an application for a temporary restraining order. Thus, because it appeared this court does not have

jurisdiction over this appeal, we ordered appellant to show cause in writing why this appeal should

not be dismissed for lack of jurisdiction. No response to our show cause order has been filed.
                                                                                04-08-00812-CV

Therefore, this appeal is dismissed for lack of jurisdiction. TEX . R. APP . P. 42.3(a).



                                                 PER CURIAM




                                          -2 -